Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.

Claims 1, 6, 9, and 14 have been amended, no claims 15-18 have been cancelled, and new claims 20-22 have been added.  Claims 1-14, 19-22 are subject to examination and have been examined.

Response to Arguments
Applicant’s arguments with respect to the claim 22 has been considered but are moot in view of the new grounds of rejection.	

Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “if the Examiner compares SGW 102 described in Baghel to the claimed node, it is not proper to modify the SGW in Baghel with the features of MME2 described in Punz. It is clear to those skilled in the art that MME and SGW are totally different network entities and perform totally different functions. The fact that an MME can store and transmit the UE contexts does not teach that an SGW can store and transmit the UE contexts. Under this alternative assumption, Punz cannot 

Examiner’s Response:
The Examiner respectively disagrees.  Baghel teaches A method of a node (Baghel: Fig. 1, MME 102/SGW 103) in a communications network of enabling communication with at least one wireless communication terminal (Baghel: Fig. 1, UE 100a-100f) served by the communications network (Baghel: Fig. 1, wireless cellular network), in which the node is operatively connected to a plurality of network entities in the communications network. Thus, Baghel teaches both an MME and SGW satisfying the limitation.  
Punz teaches storing a plurality of current User Equipment, UE, contexts for the plurality of network entities that comprises at least two types of network entities (Fig. 1, MME, SGW, eNB) other than a type of the node (MME/SGW), (Punz: [0031] "a second mobility management entity and a second serving gateway connected to each other, wherein the plurality of user equipment is connected via the eNodeB to the second mobility management entity, and their user equipment context is each stored at the second mobility management entity", and [0064, Fig. 3] "When performing a bulk data transfer with handshake from the second mobility management entity MME2 to the first mobility management entity MME1 the second mobility management entity MME2 further performs a bulk data transfer with handshake of the user equipment context to the serving gateways SGWs  [i.e. the context is stored at both the MME and SGW]").  Thus, both Baghel and Punz teach that a MME or SGW satisfies storing UE contexts.  Therefore, the rejection remains with the explanation within.


Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “Baghel and Punz fail, singly or in combination, to disclose, teach, or suggest "storing a plurality of current User Equipment, UE, contexts for the plurality of network entities that comprises at least two types of network entities other than a type of the node".

Examiner’s Response:
The Examiner respectively disagrees.  Both Baghel (Fig. 1, UE 100a-100f) and Punz [0020] teach a plurality of UE, and Punz [0022] specifically teaches, “Transferring bulk user equipment context for the plurality of user equipment context stored at the second mobility management entity to the first mobility management entity within a first transfer time”. Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-5, 8-14, and 19-21 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (hereafter Baghel) US Patent Application 2013/0301611 A1 (Applicants IDS 7/25/2018) in view of Punz, et al. (hereafter Punz) US Patent Application 2014/0022996 A1.

Regarding Claim 1, Baghel teaches A method of a node (Baghel: Fig. 1, MME 102/SGW 103) in a communications network of enabling communication with at least one wireless communication terminal (Baghel: Fig. 1, UE 100a-100f) served by the communications network (Baghel: Fig. 1, wireless cellular network), in which the node is operatively connected to a plurality of network entities in the communications network (Fig. 1, MME, SGW, PGW, eNB), comprising: (Baghel: [0055] "FIG. 1 illustrates a common bearer set up in a wireless cellular network for uplink (UL) transmission and Downlink (DL) transmission of data packets in connectionless transmission mode"),
receiving, from a second network entity (PGW 104) of the plurality of network entities, a message (connectionless data packet) intended for the first network entity (eNB 101a); (Baghel: [0153, Fig. 12] "The PGW 104 sends (1201) the connectionless data packet to the SGW 103 on the established S5/S8 common bearer or existing dedicated S5/S8 bearer created for the UE for the connectionless transmission mode. On receiving the data packet with the CL-indication and IMSI, the SGW 103 identifies the serving eNB 101a of the UE 100a using the valid UE context maintained in the SGW 103 if available");
and delivering at least a part of the received message (data packet) to the first network entity (eNB 101a) and at least a part of the stored at least one current UE context (eNB IP address in the UE context) to be used by the first network entity. (Baghel: [0153, Fig. 12] "If a valid UE context is available, then SGW 103 sends the data packet directly to eNB 101a on the common S1 as per eNB IP address in the UE context, after applying security to the data packet using the key K.sub.CLT and the selected security algorithm for connectionless transmission based on the operator policy, if security is applied between the UE 100a and the SGW 103").
Baghel teaches a node in a communications network enabling communication with a plurality of UE, and connected with a plurality of connected network entities using a UE context, but does not explicitly teach storing a plurality of current User Equipment, UE, contexts for the plurality of network entities that comprises at least two types of network entities other than a type of the node; and the plurality of current UE contexts includes least one current UE context of said at least one wireless communication terminal to be used by a first network entity of the plurality of network entities in the communications network.
 storing a plurality of current User Equipment, UE, contexts for the plurality of network entities that comprises at least two types of network entities (Fig. 1, MME, SGW, eNB) other than a type of the node (MME/SGW), (Punz: [0031] "a second mobility management entity and a second serving gateway connected to each other, wherein the plurality of user equipment is connected via the eNodeB to the second mobility management entity, and their user equipment context is each stored at the second mobility management entity", and [0064, Fig. 3] "When performing a bulk data transfer with handshake from the second mobility management entity MME2 to the first mobility management entity MME1 the second mobility management entity MME2 further performs a bulk data transfer with handshake of the user equipment context to the serving gateways SGWs  [i.e. the context is stored at both the MME and SGW]"),
wherein each of the plurality of current UE contexts is to be used by a corresponding network entity of the plurality of network entities; (Punz: [0064, Fig. 3] "Further the evolved node Bs eNBs are connected via S1-MME connections each to the first mobility management entity MME1 and the second mobility management MME2. At the beginning the user equipment context is stored in the second mobility management entity MME2. When performing a bulk data transfer with handshake from the second mobility management entity MME2 to the first mobility management entity MME1 the second mobility management entity MME2 further performs a bulk data transfer with handshake of the user equipment context to the serving gateways SGWs");
and the plurality of current UE contexts includes least one current UE context of said at least one wireless communication terminal to be used by a first network entity (eNB) of the plurality of network entities in the communications network; (Punz: [0077, Fig. 4] "In a tenth step 10 if a request from any user equipment UE with a GUTI corresponding to the mobility management entity code MMEC=X is received by any eNB, the requests will be served by the first mobility management entity MME1 due to update signaling in step 8");
(Punz: [0031, 0064]).

Regarding Claim 2, The method of claim 1, the combination of Baghel and Punz teaches wherein the received message comprises an identifier (PGW IP address) identifying said first network entity to which the message is to be delivered.  (Baghel: [0065] "the eNB forwards (routing) the data packets to the SGW for the UL transmission by appending a UE ID, UL TEID, SGW IP address, PGW IP address as packet header information. The packet header information is sent in GPRS Tunneling Protocol-User (GTP-U) header" where it is obvious messages in either direction such as from SDW to eNB have identifiers for routing).

Regarding Claim 3, The method of claim 1, the combination of Baghel and Punz teaches wherein the received message comprises an identifier (SGW IP address) identifying said second network entity from which the message is received.  (Baghel: [0065] "the eNB forwards (routing) the data packets to the SGW for the UL transmission by appending a UE ID, UL TEID, SGW IP address, PGW IP address as packet header information. The packet header information is sent in GPRS Tunneling Protocol-User (GTP-U) header" where it is obvious messages in either direction such as from SDW to eNB have identifiers for routing).

Regarding Claim 4, The method of claim 1, the combination of Baghel and Punz teaches wherein the received message comprises an indication of data to be saved (context not valid) at the node (SGW) on behalf of said second network entity from which the message is received.  (Baghel: [0153] "If the UE context is not valid or not available, the SGW 103 retains the connectionless data packet forwarded by the PGW 104 and sends (1202) a Downlink Data Notification (DDN) message to the MME 102").

Regarding Claim 5, The method of claim 1, the combination of Baghel and Punz teaches wherein the storing of said at least one current UE context comprises: updating the stored at least one current UE context to store a most current UE context. (Baghel: [0070] "The notification to MME 102 by the SGW 103 is for either establishing the S1 common bearer or updating the UE context at the SGW 103").

Regarding Claim 6, Baghel teaches A method of a first network entity (Baghel: Fig. 1, eNB) in a communications network (Baghel: Fig. 1, wireless cellular network), of enabling communication with at least one wireless communication terminal (Baghel: Fig. 1, UE 100) served by the communications network, which contains a plurality of network entities including the first network entity (Baghel: Fig. 1, SGW, MME, PGW, eNB), comprising: 
receiving, from a node (SGW) in the communications network, at least a part of a message (1201) and at least a part of at least one current UE context of said at least one wireless communication terminal (UE 100a) to be used by the first network entity, wherein: the message is provided by a second network entity (PGW 104) of the plurality of network entities that comprises at least two types of network entities (Fig. 1, MME, SGW, PGW, eNB) other than a type of the node (MME/SGW);  (Baghel: [0153, Fig. 12] "The PGW 104 sends (1201) the connectionless data packet to the SGW 103...On receiving the data packet with the CL-indication and IMSI, the SGW 103 identifies the serving eNB 101a of the UE 100a using the valid UE context maintained in the SGW 103 if available.  The UE context is provided to the SGW 103 by the MME 102 (the UE context includes the security context,...if a valid UE context is available, then SGW 103 sends the data packet directly to eNB 101a on the common S1 as per eNB IP address in the UE context, after applying security to the data packet using the key K.sub.CLT and the selected security algorithm for connectionless transmission based on the operator policy, if security is applied between the UE 100a and the SGW 103");
and performing an action based on the received part of the stored at least one current UE context and the message. (Baghel: [0156] "On reception of the page message from the MME 102, the eNBs in the tracking area follow the normal idle state paging procedure and send (1204) paging notification to the UE 100a for delivery of connectionless data packet as identified from the CL indication in the page message from MME 102" where the SGW 103 replaces the MME since a valid UE context is available as indicated above).
Baghel teaches a first network entity in a communications network enabling communication with a plurality of UE receiving a message from a node with a stored UE context to be used by the first network entity, but does not explicitly teach and the node stores a plurality of current UE contexts for the plurality of network entities, wherein each of the plurality of current UE contexts is to be used by a corresponding network entity of the plurality of network entities, and the plurality of current UE contexts includes the at least one current UE context to be used by the first network entity.
However, Punz does teach and the node stores a plurality of current User Equipment, UE, contexts for the plurality of network entities (eNodeB), (Punz: [0031] "a second mobility management entity and a second serving gateway connected to each other, wherein the plurality of user equipment is connected via the eNodeB to the second mobility management entity, and their user equipment context is each stored at the second mobility management entity"),
wherein each of the plurality of current UE contexts is to be used by a corresponding network entity of the plurality of network entities; (Punz: [0064, Fig. 3] "Further the evolved node Bs eNBs are connected via S1-MME connections each to the first mobility management entity MME1 and the second mobility management MME2. At the beginning the user equipment context is stored in the second mobility management entity MME2. When performing a bulk data transfer with handshake from the second mobility management entity MME2 to the first mobility management entity MME1 the second mobility management entity MME2 further performs a bulk data transfer with handshake of the user equipment context to the serving gateways SGWs");
and the plurality of current UE contexts includes least one current UE context of said at least one wireless communication terminal to be used by a first network entity (eNB) of the plurality of network entities in the communications network; (Punz: [0077, Fig. 4] "In a tenth step 10 if a request from any user equipment UE with a GUTI corresponding to the mobility management entity code MMEC=X is received by any eNB, the requests will be served by the first mobility management entity MME1 due to update signaling in step 8");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Baghel to include the teachings of Punz in order to store a plurality of UE context for a plurality of network entities (Punz: [0031, 0064]).

Regarding Claim 8, The method of claim 1, the combination of Baghel and Punz teaches wherein the message is a control plane message.  (Baghel: [0157] "the MME 102 sends (1210) a GPRS Tunneling protocol control (GTP-C) request message including (eNB IP address, IMSI and associated UE ID (for example, S-TMSI) to the SGW 103, wherein the GTP-C request message is at least one of: Create Session Request, Modify bearer Request").

Regarding Claim 9, Baghel teaches A node (Baghel: Fig. 1, MME 102/SGW 103) configured to enable communication with at least one wireless communication terminal (Baghel: Fig. 1, UE 100a-100f) served by the communications network (Fig. 1, wireless cellular network), (Baghel: [0055] "FIG. 1 illustrates a common bearer set up in a wireless cellular network for uplink (UL) transmission and Downlink (DL) transmission of data packets in connectionless transmission mode"),
the node being arranged to be operatively connected to a plurality of network entities (Fig. 1, MME, SGW, PGW, eNB) in the communications network and comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby said node is operative to:  (as known in the art, communication nodes have a processor and memory containing instructions),
receive, from a second network entity (PGW 104) of the plurality of network entities, a message (connectionless data packet) intended for the first network entity (eNB 101a); (Baghel: [0153, Fig. 12] "The PGW 104 sends (1201) the connectionless data packet to the SGW 103 on the established S5/S8 common bearer or existing dedicated S5/S8 bearer created for the UE for the connectionless transmission mode. On receiving the data packet with the CL-indication and IMSI, the SGW 103 identifies the serving eNB 101a of the UE 100a using the valid UE context maintained in the SGW 103 if available");
and deliver at least a part of the received message (data packet) to the first network entity (eNB 101a) and at least a part of the stored at least one current UE context (eNB IP address in the UE context) to be used by the first network entity.  (Baghel: [0153, Fig. 12] "If a valid UE context is available, then SGW 103 sends the data packet directly to eNB 101a on the common S1 as per eNB IP address in the UE context, after applying security to the data packet using the key K.sub.CLT and the selected security algorithm for connectionless transmission based on the operator policy, if security is applied between the UE 100a and the SGW 103").
 store a plurality of current User Equipment, UE, contexts for the plurality of network entities that comprises at least two types of network entities other than a type of the node, wherein each of the plurality of current UE contexts is to be used by a corresponding network entity of the plurality of network entities, and the plurality of current UE contexts includes at least one current UE context of said at least one wireless communication terminal to be used by a first network entity of the plurality of network entities in the communications network;
However, Punz does teach store a plurality of current User Equipment, UE, contexts for the plurality of network entities (eNodeB) that comprises at least two types of network entities (Fig. 1, MME, SGW, eNB) other than a type of the node (MME/SGW), (Punz: [0031] "a second mobility management entity and a second serving gateway connected to each other, wherein the plurality of user equipment is connected via the eNodeB to the second mobility management entity, and their user equipment context is each stored at the second mobility management entity" and [0064, Fig. 3] "When performing a bulk data transfer with handshake from the second mobility management entity MME2 to the first mobility management entity MME1 the second mobility management entity MME2 further performs a bulk data transfer with handshake of the user equipment context to the serving gateways SGWs  [i.e. the context is stored at both the MME and SGW]"),
wherein each of the plurality of current UE contexts is to be used by a corresponding network entity of the plurality of network entities, (Punz: [0064, Fig. 3] "Further the evolved node Bs eNBs are connected via S1-MME connections each to the first mobility management entity MME1 and the second mobility management MME2. At the beginning the user equipment context is stored in the second mobility management entity MME2. When performing a bulk data transfer with handshake from the second mobility management entity MME2 to the first mobility management entity MME1 the second mobility management entity MME2 further performs a bulk data transfer with handshake of the user equipment context to the serving gateways SGWs");
and the plurality of current UE contexts includes at least one current UE context of said at least one wireless communication terminal to be used by a first network entity (enB) of the plurality of network entities in the communications network; (Punz: [0077, Fig. 4] "In a tenth step 10 if a request from any user equipment UE with a GUTI corresponding to the mobility management entity code MMEC=X is received by any eNB, the requests will be served by the first mobility management entity MME1 due to update signaling in step 8").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Baghel to include the teachings of Punz in order to store a plurality of UE context for a plurality of network entities (Punz: [0031, 0064]).
		
Regarding Claim 10, The node of claim 9, the combination of Baghel and Punz teaches wherein the received message is configured to comprise an identifier (PGW IP address) identifying said first network entity to which the message is to be delivered. (Baghel: [0065] "the eNB forwards (routing) the data packets to the SGW for the UL transmission by appending a UE ID, UL TEID, SGW IP address, PGW IP address as packet header information. The packet header information is sent in GPRS Tunneling Protocol-User (GTP-U) header" where it is obvious messages in either direction such as from SDW to eNB have identifiers for routing).

Regarding Claim 11, The node of claim 9, the combination of Baghel and Punz teaches wherein the received message is configured to comprise an identifier (SGW IP address) identifying said second network entity from which the message is received.   (Baghel: [0065] "the eNB forwards (routing) the data packets to the SGW for the UL transmission by appending a UE ID, UL TEID, SGW IP address, PGW IP address as packet header information. The packet header information is sent in GPRS Tunneling Protocol-User (GTP-U) header" where it is obvious messages in either direction such as from SDW to eNB have identifiers for routing).

Regarding Claim 12, The node of claim 9, the combination of Baghel and Punz teaches wherein the received message is configured to comprise an indication of data to be saved (context not valid) at the node (SGW) on behalf of said second network entity from which the message is received.  (Baghel: [0153] "If the UE context is not valid or not available, the SGW 103 retains the connectionless data packet forwarded by the PGW 104 and sends (1202) a Downlink Data Notification (DDN) message to the MME 102").

Regarding Claim 13, The node of claim 9, the combination of Baghel and Punz teaches further being operative to: update the stored at least one current UE context to store a most current UE context.  (Baghel: [0070] "The notification to MME 102 by the SGW 103 is for either establishing the S1 common bearer or updating the UE context at the SGW 103").

Regarding Claim 14, Baghel teaches A first network entity (Baghel: Fig. 1, eNB) configured to enable communication with at least one wireless communication terminal (Baghel: Fig. 1, UE 100a-100f) served by a communications network (Baghel: Fig. 1, wireless cellular network), which contains a plurality of network entities including the first network entity  (Baghel: Fig. 1, SGW, MME, PGW, eNB),
the network entity comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby said network entity is operative to:  (as known in the art, network entities have a processor and memory containing instructions),
receive, from a node (MME/SGW) in the communications network, at least a part of a message (1201) and at least a part of at least one current User Equipment, UE, context of said at least one wireless communication terminal (UE 100a) to be used by the first network entity, wherein:  the message is provided by a second network entity  (PGW 104) of the plurality of network  entities that comprises at least two types of network entities (Fig. 1, MME, SGW, eNB) other than a type of the node (MME/SGW);   (Baghel: [0153, Fig. 12] "The PGW 104 sends (1201) the connectionless data packet to the SGW 103...On receiving the data packet with the CL-indication and IMSI, the SGW 103 identifies the serving eNB 101a of the UE 100a using the valid UE context maintained in the SGW 103 if available.  The UE context is provided to the SGW 103 by the MME 102 (the UE context includes the security context,...if a valid UE context is available, then SGW 103 sends the data packet directly to eNB 101a on the common S1 as per eNB IP address in the UE context, after applying security to the data packet using the key K.sub.CLT and the selected security algorithm for connectionless transmission based on the operator policy, if security is applied between the UE 100a and the SGW 103");
and perform an action based on the received part of the stored at least one current UE context and the message. (Baghel: [0156] "On reception of the page message from the MME 102, the eNBs in the tracking area follow the normal idle state paging procedure and send (1204) paging notification to the UE 100a for delivery of connectionless data packet as identified from the CL indication in the page message from MME 102" where the SGW 103 replaces the MME since a valid UE context is available as indicated above).
and the node stores a plurality of current UE contexts for the plurality of network entities, wherein each of the plurality of current UE contexts is to be used by a corresponding network entity of the plurality of network entities, and the plurality of current UE contexts includes the at least one current UE context to be used by the first network entity;
However, Punz does teach and the node (MME/SGW) stores a plurality of current UE contexts for the plurality of network entities (eNodeB), (Punz: [0031] "a second mobility management entity and a second serving gateway connected to each other, wherein the plurality of user equipment is connected via the eNodeB to the second mobility management entity, and their user equipment context is each stored at the second mobility management entity", and [0064, Fig. 3] "When performing a bulk data transfer with handshake from the second mobility management entity MME2 to the first mobility management entity MME1 the second mobility management entity MME2 further performs a bulk data transfer with handshake of the user equipment context to the serving gateways SGWs  [i.e. the context is stored at both the MME and SGW]"),
wherein each of the plurality of current UE contexts is to be used by a corresponding network entity of the plurality of network entities, (Punz: [0064, Fig. 3] "Further the evolved node Bs eNBs are connected via S1-MME connections each to the first mobility management entity MME1 and the second mobility management MME2. At the beginning the user equipment context is stored in the second mobility management entity MME2. When performing a bulk data transfer with handshake from the second mobility management entity MME2 to the first mobility management entity MME1 the second mobility management entity MME2 further performs a bulk data transfer with handshake of the user equipment context to the serving gateways SGWs");
and the plurality of current UE contexts includes the at least one current UE context to be used by the first network entity (enB); (Punz: [0077, Fig. 4] "In a tenth step 10 if a request from any user equipment UE with a GUTI corresponding to the mobility management entity code MMEC=X is received by any eNB, the requests will be served by the first mobility management entity MME1 due to update signaling in step 8");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Baghel to include the teachings of Punz in order to store a plurality of UE context for a plurality of network entities (Punz: [0031, 0064]).
			
Regarding Claim 19, Baghel teaches receive, from a second network entity (PGW 104) of the plurality of network entities (Fig. 1, MME, PGW, eNB), a received message intended for the first network entity (eNB 101a); (Baghel: [0153, Fig. 12] "The PGW 104 sends (1201) the connectionless data packet to the SGW 103 on the established S5/S8 common bearer or existing dedicated S5/S8 bearer created for the UE for the connectionless transmission mode. On receiving the data packet with the CL-indication and IMSI, the SGW 103 identifies the serving eNB 101a of the UE 100a using the valid UE context maintained in the SGW 103 if available");
and deliver at least a part of the received message to the first network entity (eNB 101a) and at least a part of the stored at least one current UE context to be used by the first network entity.  (Baghel: [0153, Fig. 12] "The UE context is provided to the SGW 103 by the MME 102 (the UE context includes the security context,...If a valid UE context is available, then SGW 103 sends the data packet directly to eNB 101a on the common S1 as per eNB IP address in the UE context, after applying security to the data packet using the key K.sub.CLT and the selected security algorithm for connectionless transmission based on the operator policy, if security is applied between the UE 100a and the SGW 103").
A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to: store a plurality of current User Equipment, UE, contexts for the plurality of network entities, wherein each of the plurality of current UE contexts is to be used by a corresponding network entity of the plurality of network entities; and the plurality of current UE contexts includes at least one current UE context of at least one wireless communication terminal to be used by a first network entity of a plurality of network entities in a communications network;
However, Punz does teach A non-transitory computer-readable storage medium comprising a computer program product including instructions to cause at least one processor to: store a plurality of current User Equipment, UE, contexts for the plurality of network entities [0059, Fig. 1], eNBs), (Punz: [0031] "a second mobility management entity and a second serving gateway connected to each other, wherein the plurality of user equipment is connected via the eNodeB to the second mobility management entity, and their user equipment context is each stored at the second mobility management entity"),
wherein each of the plurality of current UE contexts is to be used by a corresponding network entity of the plurality of network entities; (Punz: [0064, Fig. 3] "Further the evolved node Bs eNBs are connected via S1-MME connections each to the first mobility management entity MME1 and the second mobility management MME2. At the beginning the user equipment context is stored in the second mobility management entity MME2. When performing a bulk data transfer with handshake from the second mobility management entity MME2 to the first mobility management entity MME1 the second mobility management entity MME2 further performs a bulk data transfer with handshake of the user equipment context to the serving gateways SGWs");
and the plurality of current UE contexts includes at least one current UE context of at least one wireless communication terminal to be used by a first network entity (eNB) of a plurality of network entities in a communications network;  (Punz: [0077, Fig. 4] "In a tenth step 10 if a request from any user equipment UE with a GUTI corresponding to the mobility management entity code MMEC=X is received by any eNB, the requests will be served by the first mobility management entity MME1 due to update signaling in step 8");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Baghel to include the teachings of Punz in order to store a plurality of UE context for a plurality of network entities (Punz: [0031, 0064]).

Regarding Claim 20, The method of claim 1, the combination of Baghel and Punz teaches wherein the at least two types of network entities comprise at least two of the following types of network entities: radio base station (eNB 101), Serving Gateway (SGW 105), Mobility Management Entity (MME 102), Packet Data Network Gateway (PGW 104), Policy and Charging Rules Function, Home Subscriber Server, and Serving General Packet Radio Service Support Node.  (Baghel: Fig. 1, MME 102, SGW 105, PGW 104).

Regarding Claim 21, The method of claim 1, the combination of Baghel and Punz teaches wherein delivering the at least a part of the received message and the at least a part of the stored at least one current UE context further comprises: appending the at least a part of the stored at least one current UE context (eNB IP address) to the at least a part of the received message based on a type of the first network entity; and delivering, to the first network entity, the at least a part of the received message having the at least a part of the stored at least one current UE context appended thereto. (Baghel: [0153, Fig. 12] "If a valid UE context is available, then SGW 103 sends the data packet directly to eNB 101a on the common S1 as per eNB IP address in the UE context" where [0014] " the method comprises appending at least one of: routing information, UE identifier (UE ID), security context identifier to the data packets as packet header information to independently route the data packets through the wireless cellular network in a self-sustainable manner").

Claim 7 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (hereafter Baghel) US Patent Application 2013/0301611 A1 (Applicants IDS 7/25/2018) in view of Punz, et al. (hereafter Punz) US Patent Application 2014/0022996 A1, and in further view of Ramankutty, et al. (hereafter Ramankutty) US Patent Application 2010/0299419 A1.
		
Regarding Claim 7, The method of claim 1, the combination of Baghel and Punz does not explicitly teach wherein the first and second network entities are provided in the communications network as Virtual Machines, VMs 
However, Ramankutty teaches wherein the first and second network entities are provided in the communications network as Virtual Machines, VMs.  (Ramankutty: [0066] "The system can be virtualized to support multiple logical instances of services, such as technology functions (e.g., a PDN GW, SGW, PDSN, ASNGW, PDIF, HA, GGSN, or IPSG)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Baghel and Punz to include the teachings of Ramankutty in order for network entities in the network to be Virtual Machines (Ramankutty: [0066]).


Claim 22 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (hereafter Baghel) US Patent Application 2013/0301611 A1 (Applicants IDS 7/25/2018) in view of Punz, et al. .

Regarding Claim 22, The method of claim 1, the combination of Baghel and Punz does not explicitly teach wherein the plurality of network entities is relieved from storing the plurality of current UE contexts stored at the node, such that each of the plurality of network entities does not hold any UE state with respect to the at least one wireless communication terminal.
However, Schmidt does teach wherein the plurality of network entities is relieved from storing the plurality of current UE contexts stored at the node, such that each of the plurality of network entities does not hold any UE state with respect to the at least one wireless communication terminal. (Schmidt: [0011] "In order to reduce the load on the air interface during transition from RRC_IDLE mode to RRC_CONNECTED mode, the Mobility Management Entity ( MME) may store the UE's capabilities and provide them to the base station (eNodeB) during initial UE context setup over the S1 interface" interpreted as relieving the eNB from storing UE context).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Baghel and Punz to include the teachings of Schmidt in order for a network entity to store the user context in order to reduce load on the network during a transition from idle to connected mode of a UE (Schmidt: [0011]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   


/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416